FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                   February 23, 2016
                                   TENTH CIRCUIT
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

 v.                                                     No. 15-1312
                                             (D.C. No. 1:11-CR-00243-WYD-1)
 JOSE LUIS HERNANDEZ-                                    (D. Colo.)
 MARTINEZ, a/k/a Pechitos,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before GORSUCH, BALDOCK, and McHUGH, Circuit Judges.


      Jose Luis Hernandez-Martinez agreed with prosecutors to plead guilty to

two counts of conspiracy to distribute methamphetamine in return for a promised

prison term at the statutory minimum — 120 months. See 21 U.S.C.

§§ 841(b)(1)(A)(viii), 846. Though the district court accepted the plea deal and




      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Mr. Hernandez-Martinez received the benefit of his bargain, he now seeks to

appeal the district court’s judgment.

      Mr. Hernandez-Martinez’s attorney, though, has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967). Under Anders, a defendant’s lawyer

may seek permission to withdraw from an appeal if, “after a conscientious

examination” of the record, he finds the appeal “wholly frivolous.” Id. at 744.

The attorney must, however, “submit a brief to the client and the appellate court

indicating any potential appealable issues.” United States v. Calderon, 428 F.3d

928, 930 (10th Cir. 2005). The client may in turn submit his own arguments for

the court’s consideration. Id. After that, the court must “conduct a full

examination of the record to determine whether [the] defendant’s claims are

wholly frivolous.” Id. If they are, the court may grant counsel’s motion to

withdraw and dismiss the appeal. Id.

      All these conditions are satisfied here. In his Anders brief, Mr. Hernandez-

Martinez’s attorney explains that, after a careful examination of the record, he can

discern no potential points of appeal. Though he was afforded the opportunity to

do so, Mr. Hernandez-Martinez has not submitted any materials disputing this

analysis or identifying any arguments he now wishes to make. And having

conducted our own review of the record, we agree that Mr. Hernandez-Martinez

has no meritorious grounds for an appeal. His guilty plea was clearly knowing

and voluntary. He was apprised in writing and orally of the direct and collateral

                                        -2-
consequences of his plea, and he expressly conveyed his understanding of the

many rights he would waive by pleading guilty. See, e.g., United States v. Vidal,

561 F.3d 1113, 1118 (10th Cir. 2009). Neither are there grounds to believe Mr.

Hernandez-Martinez’s sentence infirm. The district court correctly calculated his

advisory guidelines range, considered the sentencing factors set out in 18 U.S.C.

§ 3553(a), and sentenced him to the prison term he had negotiated — the

minimum for his offense and a term far below his advisory guidelines range. See,

e.g., United States v. Masek, 588 F.3d 1283, 1290-91 (10th Cir. 2009).

      The motion to withdraw is granted and this appeal is dismissed.

                                      ENTERED FOR THE COURT


                                      Neil M. Gorsuch
                                      Circuit Judge




                                       -3-